Title: To James Madison from Valentin de Foronda, 1 April 1808
From: Foronda, Valentin de
To: Madison, James



Muy sor. mio:
Philada. Abril 1o de 1808

Tengo la honra de poner en noticia de VS de parte del Rey mi Amo, que noticioso de que el Emperador de los Franceses, y Rey de Italia, su intimo Aliado, ha Prohibido la salida de los Puertos de Francia à toda Embarcacion Danesa, Holandesa, Espaňola, y demas pertenientes à otras Naciones sus Aliadas, con el objeto de no exponerlas à ser apresadas por los Ingleses; ha mandado q. se adopte la misma providencia en los Puertos de sus Reynos.  Dios gue. á VS ms as  B. L. M. de VS su mas atento servidor

Valentin de Foronda

